Gregory, Justice
(dissenting):
I would affirm the order of the trial judge; therefore, I respectfully dissent.
Reliance by the majority on the case of Textron, Inc. v. Livingston, 244 S. C. 380, 137 S. E. (2d) 267 (1964) is, in my view, misplaced. Upon examination, it is clearly distinguishable. In that case, Textron, Inc. contracted with Daniel Construction Co., Inc. to build a plant in South Carolina. Daniel Construction Company, Inc. purchased the plant site and constructed the building. After completion, instead of taking title as owner, Textron had Daniel convey title to the Annuity Board of the Southern Baptist Convention, which in turn leased the site to Textron for plant operations. The deed from Daniel to the church group showed a stated consideration of One Million, Five Hundred Eighty Six Thousand, One Hundred Ninety-Nine and 25/100 ($1,586,199.25) Dollars. Under a trust agreement between Textron and Daniel, the consideration for this deed was to be paid by Textron, or its nominee, and conveyance was to be made to Textron or its nominee.
The facts in the instant case are quite different. Anna C. Beaty, a substantial landowner in York County, S. C., established an intervivos trust and thereafter a testamentary trust, both basically for the benefit of her six children. The intervivos trust was to terminate after twenty-five years, in or about 1975. The testamentary trust was to terminate at the *117same time. The Trust Deed and Will are duly recorded in York County, S. C. Termination was to be accompanied by distribution of all assets of both trusts to the beneficiaries, without payment of any consideration. The trust beneficiaries elected to designate Beaty Trust Company, Inc., a newly formed family owned corporation, as their nominee to take title to the trust properties in their place and stead. To evidence their ownership of a share in the corporation, the latter issued to the beneficiaries equivalent shares of corporate stock.
In Textron, Daniel bought a lot, erected a building thereon and then sold the lot and building to Textron or its nominee for a stated consideration in the deed of One Million, Five Hundred Eighty-Six Thousand, One Hundred Ninety-Nine and 25/100 ($1,586,199.25) Dollars.
The deed in the instant case showed a stated consideration of “the distribution requirements of the trusts aforesaid and the further sum of One Dollar ($1.00) and partition, division and distribution of properties pursuant to trust requirements.”
I would hold this transfer of the property to the nominee family corporation was not a taxable transfer within the meaning of S. C. Code Ann. §§ 12-21-380 and 12-25-10 (1976), and would affirm.